United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         March 25, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-41411
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARIO ALBERTO BELTRAN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 4:02-CR-100-16
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mario Alberto Beltran appeals the sentence that he received

after he pleaded guilty to conspiracy to distribute or dispense

or possess with intent to distribute or dispense “Ecstasy,” more

than 500 grams of a mixture or substance containing a detectable

amount of cocaine, more than 500 grams of a mixture or substance

containing a detectable amount of methamphetamine, and “GHB.”




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41411
                                -2-

     Beltran argues that the Government did not meet its burden

of proving that the isomers in the methamphetamine that was

tested was d-methamphetamine or l-methamphetamine.    Any

distinction in the isomers is immaterial to Beltran’s sentence.

See Sentencing Guidelines, Amendment 518; United States v.

Domino, 62 F.3d 716, 719-720 (5th Cir. 1995).   Further, Beltran

fails to show that the district court erred when it attributed

292.12 grams of Methamphetamine (actual) to him.     See United

States v. Medina, 161 F.3d 867, 876 (5th Cir. 1998); United

States v. Lowder, 148 F.3d 548, 552 (5th Cir. 1998).    Beltran’s

argument that the district court’s ruling on his motion for a

downward departure was ambiguous is without merit inasmuch as

Beltran does not argue that the departure was in violation of the

law or unreasonable.   See United States v. Hashimoto, 193 F.3d

840, 843 (5th Cir. 1999); United States v. Lee, 989 F.2d 180, 183

(5th Cir. 1993).

     AFFIRMED.